Citation Nr: 0510190	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  04-03 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from January 1964 to January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

It is significant to note that in May 1997 the Board denied 
entitlement to service connection for the cause of the 
veteran's death because a "well-grounded claim" was not 
provided.  Although no specific notice of disagreement was 
received subsequent to an April 2004 rating decision that 
denied reopening the service connection claim, the Board 
finds the appellant has also raised claims in correspondence 
dated in May 2003 and February 2005 requesting de novo and 
clear and unmistakable error (CUE) reviews that must be 
referred to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  A 
review of the record shows the appellant was notified of the 
evidence not of record that was necessary to substantiate her 
claim and of which parties were expected to provide such 
evidence by correspondence dated in December 2002, prior to 
the adjudication of this claim.  She was provided additional 
notice by correspondence dated in January 2004.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim, make reasonable efforts to obtain relevant records 
adequately identified and authorized by the claimant, notify 
the claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  In claims for disability 
compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  A medical examination or medical opinion 
is deemed to be necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability and indicates the claimed 
disability or symptoms may be associated with an event, 
injury, or disease during active service.  See 38 C.F.R. 
§ 3.159.  

VA statutory law provides, generally, that compensation may 
be paid for a qualifying additional disability or qualifying 
death, not the result of the veteran's willful misconduct, 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran when the proximate cause of 
the disability or death was: (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

The Board also notes that since receipt of the appellant's 
claim in June 2002, VA regulations pertinent to her claim 
were revised.  This change became effective September 2, 
2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) (including the 
codification of 38 C.F.R. § 3.361 which applies to such 
claims filed on or after October 1, 1997).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  

A recently enacted VA regulation provides that benefits under 
38 U.S.C.A. § 1151(a), for claims received by VA on or after 
October 1, 1997, for additional disability or death due to 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (effective September 2, 
2004).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.

In this case, the appellant contends, in essence, that the 
veteran's death was incurred as a result of the fault of his 
VA care providers in failing to diagnose and treat a primary 
lung cancer.  The Board notes certified true copies of VA 
treatment records were received in October 2003, but that an 
April 30, 1974, radiographic report refers to a study 
approximately one year early that is not included in the 
appellate record.  The appellant asserts that the veteran's 
VA treatment records are incomplete and that chest X-rays 
were not taken during the veteran's initial VA treatment.  
The Board finds the veteran's original VA treatment records 
and a VA medical opinion are necessary for an adequate 
determination of the issue on appeal.  Therefore, further 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the original VA 
medical records documenting the veteran's 
treatment from 1973 to 1975.  Additional 
efforts should be made to ensure that a 
copy of the earlier study identified in 
the April 30, 1974, radiographic report 
is obtained.

2.  The veteran's claims file should be 
reviewed by an appropriate physician for 
an opinion as to whether there is at 
least a 50 percent probability or greater 
that the veteran's death was (a) incurred 
as a result of VA carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
or (b) was an event that a reasonable 
health care provider would not have 
considered to be an ordinary risk of the 
treatment provided.  The claims folder, 
and any original VA medical treatment 
records, must be available to, and 
reviewed by, the examiner.  The examiner 
should address the appellant's claim that 
VA failed to timely diagnose a primary 
lung cancer.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations, including 38 C.F.R. 
§ 3.361.  If the benefit sought remains 
denied, the appellant should be furnished 
an appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


